     Case 2:15-cv-04562-JAK-JPR Document 139 Filed 08/26/21 Page 1 of 2 Page ID #:948




      Christopher G. Emch, CA State Bar No. 168877
 1    FOSTER GARVEY PC
      1111 Third Avenue, Suite 3000
 2    Seattle, Washington 98101-3299
      Telephone: (206) 447-4400
 3    Facsimile: (206) 447-9700
      Email: chris.emch@foster.com
 4
      Attorney for Plaintiff Shane Chen
 5

 6    GOKALP BAYRAMOGLU, ESQ.(Cal. Bar No. 268222)
 7    E-mail: Gokalp@bayramoglu-legal.com
      NIHAT DENIZ BAYRAMOGLU (Cal. Bar No. 294922)
 8    E-mail: deniz@bayramoglu-legal.com
      BAYRAMOGLU LAW OFFICES LLC
 9    2520 St. Rose Parkway, Suite #309
      Henderson Nevada 89074
10    Telephone: 702-462-5973; Facsimile: 702-446-9401
11    Attorney for Defendant Soibatian Corporation,
      d/b/a IO HAWK and d/b/a Smart Wheels
12

13                                  UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA
14
       SHANE CHEN, a Washington Resident,
15
                                            Plaintiff,   No. 2:15-cv-04562-JAK-JPR
16
                  v.                                     JOINT STATUS REPORT
17
       SOIBATIAN CORPORATION, d/b/a IO                   District Judge: The Hon. John A. Kronstadt
18     HAWK and dba SMART WHEELS, a
       California Corporation,
19
                                          Defendant.
20

21

22                Pursuant to this Court’s April 13, 2016 Order [DOC 66], and the subsequent Orders
23    continuing the stay [DOC 71, DOC 73, DOC 75, DOC 77, DOC 80, DOC 82, DOC 85, DOC 87,
24    DOC 89, DOC 91, DOC 95, DOC 97, DOC 99, DOC 101, DOC 103, DOC 105, DOC 107, DOC
25    110, DOC 112, DOC 114, DOC 116, DOC 118, DOC 122, DOC 124, DOC 126, DOC 128,
26    DOC 130, DOC 132, DOC 134, DOC 136] and the Court’s May 26, 2021 Order [DOC 138] the

                                                                             FOSTER GARVEY PC
      JOINT STATUS REPORT - 1
                                                                            1111 THIRD AVENUE, SUITE 3000
      Case No. 2:15-cv-04562-JAK-JPR
                                                                          SEATTLE, WASHINGTON 98101‐3296
                                                                        PHONE (206) 447‐4400 FAX (206) 447‐9700

      FG:54362880.1
     Case 2:15-cv-04562-JAK-JPR Document 139 Filed 08/26/21 Page 2 of 2 Page ID #:949




 1    Parties jointly submit this Status Report regarding the International Trade Commission (“ITC”)

 2    action identified as Motorized Self-Balancing Vehicles, ITC-337-TA-1000.

 3                Since the previous Status Report filed on the May 26, 2021, Razor USA LLC, Inventist,

 4    Inc., and Shane Chen there have been no determinations in the pending appeal ath the United

 5    States Court of Appeals for the Federal Circuit. In light of the appeal, the Parties request an

 6    extension of the Stay until the Appeal is final, with the Parties providing periodic status updates

 7    to this Court as it requests. The Parties are also continuing to discuss amicable resolution of the

 8    case and hope to resolve the case without judicial intervention.

 9    //

10    //

11    //

12    Dated this 26th day of August, 2021
                                                     By: /s/ Christopher G. Emch
13
                                                     Christopher G. Emch, CA State Bar No. 168877
14                                                   FOSTER GARVEY PC
                                                     1111 Third Avenue, Suite 3000
15                                                   Seattle, Washington 98101-3299
                                                     Telephone: (206) 447-4400
16                                                   Facsimile: (206) 447-9700
                                                     Email: chris.emch@foster.com
17
                                                     Attorney for Plaintiff Shane Chen
18

19    Dated this 26th day of August, 2021
                                                     By: /s/ Gokalp Bayramoglu
20                                                   Gokalp Bayramoglu, CA State Bar No. 268222
21                                                   BAYRAMOGLU LAW OFFICES LLC
                                                     2520 St. Rose Parkway, Suite 309
22                                                   Henderson, Nevada 89074
                                                     Telephone: (702) 462-5973
23                                                   Facsimile: (702) 446-9401
                                                     Email: gokalp@bayramoglu-legal.com
24
                                                     Attorney for Defendant Soibatian Corporation
25

26

                                                                              FOSTER GARVEY PC
      JOINT STATUS REPORT - 2
                                                                             1111 THIRD AVENUE, SUITE 3000
      Case No. 2:15-cv-04562-JAK-JPR
                                                                           SEATTLE, WASHINGTON 98101‐3296
                                                                         PHONE (206) 447‐4400 FAX (206) 447‐9700

      FG:54362880.1
